Title: To Alexander Hamilton from Colonel Timothy Pickering, 20 November 1780
From: Pickering, Timothy
To: Hamilton, Alexander



Camp [Preakness, New Jersey] Nov 20. 1780.
Sir,

The moment teams could be provided the boats at Dobbs ferry were sent for. I expect them up to-morrow, five at least, and six if so many were there. I will immediately dispatch an express to Major Cogswell to send teams for the five additional boats ordered from Kings-ferry.
I am your most obdt. servt.
Tim Pickering QMG
Colo. Hamilton

